Allowable Subject Matter
Claims 1-7, 9-16, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest, alone or in combination, a lighting apparatus comprising: a controller; an LED driver; and an LED luminaire configured to implement a color temperature from a minimum color temperature of 3,000K or less to a maximum color temperature of 5,000K or more, the LED luminaire comprising a light emitting apparatus including at least one first light emitting unit, at least one second light emitting unit, and at least one third light emitting unit, wherein the controller is configured to control the LED driver to change the color temperature of the LED luminaire corresponding to change in color temperature of sunlight, wherein a triangle region defined by color coordinates of the first light emitting unit, the second light emitting unit, and the third light emitting unit comprises at least some section on a Planckian locus, and the maximum color temperature and the minimum color temperature on the Planckian locus included in the triangle region are 5,000K or more, and 3,000K or less, respective and particularly including “wherein in the CIE-1931 coordinate system, the color coordinates of the at least one second light emitting unit is placed above the Planckian locus, the color coordinates of the at least one first light emitting unit is closer to a color temperature of 5,000K than those of the at least one second light emitting unit and the at least one third light emitting unit, and the color coordinates of the at least one third light emitting unit is closer to a color temperature of 3,000K than those of the at least one first light emitting unit and the at least one second light emitting unit ”, in combination with the remaining claimed limitations as recited in claim 1 (claims 2-7, 9-10 are allowable since they are dependent on claim 1).
Prior art of record fails to disclose or fairly suggest, alone or in combination, a lighting system comprising: a lighting apparatus comprising a controller, an LED driver, and an LED luminaire; and an electronic control unit configured to provide a signal to the lighting apparatus, wherein the LED .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 6 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status 
 
/Minh D A/
Primary Examiner
Art Unit 2844